ORDER
PER CURIAM:
Anil Patel appeals a judgment entered by the Circuit Court of Cole County following a bench trial. In the judgment, the circuit court found that Respondent Jefferson- Bank negligently allowed Patel’s estranged wife to access a safe deposit box Patel had leased at the Bank. The court also found, however, that Patel failed to prove that ..any items of monetary value were taken from the box; the. judgment accordingly awarded Patel -only nominal damages. Patel argues on appeal that the circuit court misapplied the burden of proof to Patel’s damages evidence, and that the judgment is against the weight of the evidence. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).